Citation Nr: 1327232	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  13-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for residuals of a right inguinal herniorrhaphy (hereinafter right hernia disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Board hearing at the RO in Montgomery, Alabama in June 2013.  This transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that a right hernia disorder is related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a right hernia disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in May and August 2011.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not indicated that there are any additional outstanding records to be obtained for his hernia disorder claim.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in November 2010 for his hernia claim.  A medical professional performed a thorough examination, interviewed the Veteran, and reviewed the claims file.  The examiner obtained an accurate history.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In June 2013 the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned.  The record reflects that at the hearing, the Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issue on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.   

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he had surgery in service to repair his right inguinal hernia.  See e.g., June 2013 Board hearing transcript.  As has been noted in correspondence from the RO, the service treatment records indicate that the Veteran had surgery for a left hernia.  For the reasons that follow, the Board concludes that service connection is not warranted.

In reviewing the Veteran's service treatment records, the Board observes that he was given multiple medical examinations over his career in service, but there are no complaints or diagnosis of a right hernia disorder.  See e.g., February 1955, January 1959, March 1966, and January 1967 Reports of Medical Examination.  The Veteran had a hernioplasty on his left inguinal hernia in June 1968.  The surgical report noted the postoperative diagnosis was a direct left inguinal hernia.  He was hospitalized for 8 days and then discharged.  An August 1968 treatment record noted that the left inguinal herniorrhaphy was well healed.

In his April 1974 separation examination the Veteran was noted to have a 5 inch left lower quadrant surgical scar and a 6 inch left upper quadrant surgical scar.  He reported hernia problems on his Report of Medical History and it was clarified that he had hernia surgery in June 1968 for a hernioplasty of his left inguinal hernia.  There were no complications reported.  

There is no evidence of complaints of, or treatment for, a right inguinal hernia.  As noted, the only objective evidence in the service treatment records shows surgery for a left inguinal hernia.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease', whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Post service in an April 1984 VA examination report the Veteran reported having a hernia operation in service for a left inguinal hernia.  He reported pain in both the right and left inguinal areas.  A scar was noted of the left inguinal area with a tiny, direct, incomplete hernia.  He also had tenderness in the right inguinal canal, but there was no abnormal cough reflex on this side.

In a February 1999 VA treatment record the Veteran was noted to have a well healed scar in the left inguinal area.  

At his November 2010 VA examination the Veteran reported surgery in 1966 for a right inguinal hernia.  He also reported current pain in the same area.  The examiner noted a scar in the right inguinal area which was 7 centimeters (cm) by .2 cm in width.  However, the examiner then diagnosed the Veteran with a left inguinal hernia scar.

In a March 2011 VA examination report the Veteran reported that he had surgery for a right inguinal hernia in service.  He reported current pain in the right inguinal area.  The examiner did not have the claims file to review.  The examiner did review the previous VA examination and noted the inconsistency with the November 2010 VA examination report providing measurements for right sided scar, but a diagnosis of a left sided scar.  The Veteran had a well healed scar measuring 7 to 7.5 cm on the right side, which the examiner stated was consistent with hernia repair.  The Veteran also had a 10 cm scar in the left inguinal area.  The examiner could not determine the etiology of this scar as there was no claims file present.

A January 2012 VA treatment record noted the Veteran's complaints of right inguinal hernia pain and he was prescribed a hernia truss to wear for mild protuberance along the right inguinal region.

At the Veteran's June 2013 Board hearing, he testified he had surgery for a right inguinal hernia while in service and that he did not receive surgery for a left inguinal hernia.  He also reported recently being diagnosed with a right inguinal hernia and provided a hernia belt to wear.  

A preponderance of the evidence of record weighs against the Veteran's assertion that his right hernia is related to service.  While the Veteran was treated for left hernia complaints during service, he was not diagnosed as having a right hernia disorder.  Separation examination in April 1974 revealed no right hernia complaints or diagnoses.  While the March 2011 VA examiner stated the right inguinal scar was consistent with hernia repair, the examiner did not have the claims file to review and also noted the Veteran's scar over the left inguinal area.  Given the absence of claims file review, and the failure of the examiner to discuss the etiology of the left inguinal scar, the Board assigns this opinion little probative value.  Furthermore, the examiner relied on the Veteran's statements, which the Board has found to be not credible, as discussed below.

The Veteran is competent to report that he has pain in his right inguinal area.  The Veteran also is competent to report that he has been diagnosed with a right inguinal hernia.  However, the Board finds that the Veteran's statements that he had surgery for a right hernia in service to be not credible, in light of the multiple medical reports in service, including a surgical report, showing surgery for a left inguinal hernia and the denial of any right hernia symptoms throughout service and at the time of his separation examination.

The Veteran has provided statements and testimony indicating that he believes his right hernia disorder should be service-connected.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, diagnosis of a right inguinal hernia, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran's assertion has been investigated by competent medical opinion, and found to be without merit.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right hernia disorder and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).
ORDER

Entitlement to service connection for a right hernia disorder is denied.


REMAND

At the Veteran's June 2013 Board hearing he testified that he had recently been examined at the Birmingham VA Medical Center and diagnosed with a heart disorder.  The most recent VA treatment records in the claims file are from May 2011, with the exception of records for hernia treatment.  On remand, the Agency of Original Jurisdiction (AOJ) should make efforts to obtain all outstanding treatment records at any VA treatment facility from May 2011 through the present.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records for the period from May 2011 through the present, to specifically include those referencing a heart disorder.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  If it is determined that the Veteran has a heart disorder, have an appropriate VA physician provide an opinion to determine the etiology of this disorder.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should provide the following opinions:

i) Whether it is at least as likely as not that the Veteran's heart disorder is related to service and 

ii)  Whether it is at least as likely as not that the Veteran's heart disorder is related to his service-connected diabetes OR was chronically worsened (aggravated) by his service-connected diabetes.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After the examination has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


